
	

113 HR 1461 IH: Renewable Fuel Standard Elimination Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1461
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Goodlatte (for
			 himself, Mr. Scalise,
			 Mr. Matheson,
			 Mr. Flores,
			 Mr. Graves of Georgia,
			 Mr. Sam Johnson of Texas,
			 Mr. Lankford,
			 Mr. Nunes,
			 Mr. Olson,
			 Mr. Sensenbrenner,
			 Mr. Westmoreland,
			 Mr. Valadao, and
			 Mr. Weber of Texas) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To repeal the renewable fuel program of the Environmental
		  Protection Agency.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Standard Elimination
			 Act.
		2.Repeal of
			 renewable fuel programSection
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is repealed.
		
